Opinion oe ti-ie Court by
Judge Lindsay:
The answer in this case does not refer to, or in any way bring before the court, the action of the committing magistrates, nor of the judge of the common pleas court.
It is true certain papers, purporting to be the records or minutes of proceedings had before these officers are copied into the transcript before us, but for the reason indicated they can not be considered on this appeal.
The recitals of the forfeited bond show that Albert Greer was legally in custody charged with a public offense; that he had been admitted to bail in the sum of seven hundred dollars, and that the bond was taken by the presiding judge of the Crittenden County Court.
By Section 61, Criminal Code, such officer had the right to take such bond at any time before the commencement of the-first term of the Crittenden Circuit Court, after his commitment to jail. Nor is it material that said Greer was not brought before such judge upon a written petition as provided for in Section II, Criminal Code.
The county judge had the undoubted right to take' the bond and it is expressly provided in Section 80, that “No bail bond or bail recognizance shall be deemed to be invalid, by reason of any variance between its stipulations and the provisions of this Code, or of the failure of the magistrate or officer to transmit or deliver the same at the times herein provided, or of any other *445irregularity, so that it be made to appear that the defendant was legally in custody, charged with a public offense, and that he was discharged therefrom by reason of the giving of the bond V recognizance, and that it can be ascertained from the bond or recognizance that the bail undertook that the defendant should appear before a magistrate for an examination of the charge, or before a court for the trial thereof.” Tested by the.standard of responsibility fixed by this section there can be no doubt but that the bond and answer of the appellant warranted the judgment of the circuit judge.
Marble, for appellant.

Attorney General, for appellee.

Such judgment must, therefore, be affirmed.